Citation Nr: 0323495	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to service connection for tuberculosis.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a psychiatric 
disorder secondary to tuberculosis.  

6.  Entitlement to a compensable evaluation for residuals of 
a fracture of the distal head of the fourth metacarpal of the 
right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that determination, the RO continued 
a noncompensable evaluation for residuals of a right hand 
injury and denied service connection for a back injury, 
tuberculosis, hypertension, a right leg disorder, and a 
psychiatric disorder secondary to tuberculosis.  

In February 2003, a hearing was held before the undersigned, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of the hearing is of record.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
On review of the record and the transcript of the hearing 
held in February 2003, the case is REMANDED for the following 
development:

1.  Continue the search for the 
appellant's missing claims file for a 
reasonable period; if and when located, 
associate it with the re-built claims 
folder.  

2.  Ask the VA Medical Center (VAMC) in 
East Orange, New Jersey, to provide 
copies of all treatment, clinical, and 
hospital records concerning any treatment 
of the appellant from July 1980 to the 
present.  All records obtained should be 
associated with the claims file.  If no 
records are located after an exhaustive 
search, the East Orange VAMC should 
specifically document the actions taken 
to search for any such records and the 
specific results of the search.  

3.  Ask the appellant for specific 
information as to medical facility in 
Wurzburg, Germany, where he claims to 
have received psychiatric treatment in 
service from Dr. John.  Ask the appellant 
to specify whether Dr. John was a service 
or private physician, whether the 
facility was a service or a private 
medical facility, and any known contact 
information concerning Dr. John or this 
medical facility (addresses, telephone 
numbers, dates of treatment, etc.).  
Conduct follow-up inquiries as needed 
based on the appellant's responses.  

4.  Ask the National Personnel Records 
Center (NPRC) to provide records 
concerning the appellant's claimed 1979 
treatment of his back and right leg 
injuries at the 39th Medical Detachment, 
APO New York, 09047, and for records of 
treatment from any service medical 
facilities identified by the appellant in 
response to the inquiry in paragraph (3).  

5.  Ask the appellant to provide 
authorizations for release of 
information, to include specific contact 
information (known addresses, including 
zip codes, and telephone numbers) and 
dates of treatment, from the following 
private medical sources: (1) Dr. Robert 
Foster in Springfield, New Jersey; (2) 
Dr. Meenin or Nemeth, a pulmonologist at 
North Baptist Medical Center; (3) Dr. 
Ianelo, who treated him for his right 
hand disability, at Union Hospital in 
Union, New Jersey; and (4) Barona 
Chiropractic Center.  Upon receipt of any 
authorization provided, ask the treatment 
source named in the authorization for 
copies of all consultation, clinical, and 
hospital records concerning the 
appellant.  All documents obtained should 
be associated with the claims file.  

6.  Schedule the appellant for VA 
orthopedic, pulmonary, and hypertension 
examinations to determine the nature and 
etiology of the appellant's claimed back 
injury, right leg disorder, tuberculosis, 
and hypertension and to determine the 
current severity of the service-connected 
right hand disability.  The claims file 
must be made available to the examiners 
for review before the examinations.  Each 
examiner should render an opinion, based 
on review of the claims file and 
examination of the appellant, whether the 
appellant has a back injury, right leg 
disorder, tuberculosis, or hypertension, 
and, if so, whether it is at least as 
likely as not that any disorder present 
is related to his service.  With regard 
to the service-connected residuals of a 
fracture of the distal head of the forth 
metacarpal of the right hand, the 
examiner should set forth all symptoms 
attributable to the disability and the 
current diagnosis.  If there is arthritis 
found, the examiner should state whether 
is it related to the service-connected 
residuals of the fracture of the distal 
head of the forth metacarpal of the right 
hand.  The rationale for all opinions 
expressed must be set forth in written 
examination reports associated with the 
claims file.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




